THIS was a bill in chancery filed by the heirs of Joseph Laney, deceased. Abraham, Laney is the defendant.
The bill charges that said Joseph Laney, in his lifetime, conveyed a certain tract of land to said Abraham Laney, for the purpose of defrauding W. and M. Robins, the grantor’s creditors. The bill states that there was no consideration for the conveyance; that the grantee had full knowledge of the fraudulent object of the conveyance; and that the grantor afterwards paid the Robinses the debt due to them. Prayer, that the conveyance be decreed to be void.
General demurrer to the bill. The demurrer was overruled, and a final decree rendered for the complainants.
Held, that this decree must be reversed. The conveyance is valid as to the grantee, against the grantor and his heirs. Findley v. Cooley, 1 Blackf. 262. Drinkwater v. Drinkwater, 4 Mass. 354. — 1 Story’s Eq. Jur. 399.— Doe v. Roberts, 2 Barn. & Ald. 367.
The decree is reversed with costs. Cause remanded with directions to the Circuit Court to sustain the demurrer. Costs here.